ORDER

PER CURIAM.
Nathaniel L. Dizer (Defendant) appeals from the judgment entered after a jury found him guilty of unlawful use of a weapon and driving while revoked. Defendant argues that the trial court abused its discretion by denying his motion for mistrial and instead giving the jury the hammer instruction, MAI-CR3d 312.10. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in giving the jury the hammer instruction. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).